Title: Benjamin Franklin and John Foxcroft: Tables of Rates of Postage, [1763]
From: Franklin, Benjamin,Foxcroft, John
To: 


Franklin and Foxcroft prepared this broadside for prominent display in every American post office. While it is undated, its use of the rate structure prescribed by the parliamentary act of 1710 indicates that it must have been drawn up before word of the new act of 1765 reached the colonies, and it seems probable that the two deputy postmasters general worked it out during one of their long periods together in 1763.
Most of this large sheet is given over to a table showing the rates for a single-sheet letter between any two of the forty-one post offices on the main route from Falmouth (the present Portland, Me.) to Norfolk, Va. It is constructed in somewhat the same form as that in which tables of mileages often appear on modern automobile road maps: a large right-angled triangle composed of boxes arranged in vertical columns and horizontal rows. Along the hypotenuse of the triangle are listed the names of the post offices in geographical order, each connecting with both a column and a row, and in the boxes are numbers representing penny-weights and grains of silver. These range from 1:8 (1 pennyweight, 8 grains) to 11.
To determine the rate between any two post offices along this route, the postal patron was to run his eye down the vertical column of boxes headed by the name of the more northerly of the two offices till it met the horizontal row of the more southerly office. The figure in the box at the intersection of the column and row indicated the number of pennyweights and grains of silver that a single-sheet letter would cost if sent in either direction between these towns. The cost in sterling money could then be figured at the rate of 3d. per pennyweight. The broadside gives no directions for converting the sterling cost into local currency, probably because the rates differed from colony to colony and from one date to another.
Two similar but smaller triangles of boxes provided information of the same sort for the route between New York City and Quebec and the inland route from New York to Boston via Hartford and Springfield. Below these tables the deputy postmasters general gave instructions for the use of the tables and supplementary information.
While it seems unnecessary to reproduce these tables in full, the explanatory text at the bottom as prepared by Franklin and Foxcroft is reprinted below, and some of the significant information derived from the tables themselves is summarized here.
The three tables list a total of 48 colonial post offices in operation in or about 1763. What was regarded as the principal office in each colony or geographical section was set in capitals and small capitals as indicated below. In order as shown on the tables the post offices were:
“Falmouth, in Casco-Bay,”; “Portsmouth, in New-Hampshire.”
“In Massachusetts-Bay Government”: Newbury, Ipswich, Salem, Marblehead, Boston.
“In Rhode-Island Government”: Providence, Greenwich, Towerhill, Newport, Westerly.
“In Connecticut Government”: New-London, Guildford (Guilford), New-Haven, Stratford, Norwalk, Stanford (Stamford).
New York
“In New Jersey”: Elizabeth-Town, Woodbridge and Perth-Amboy (combined), New-Brunswick, Prince-Town, Trenton, Bristol and Burlington (combined).
“In Pennsylvania”: Philadelphia, Newcastle and Wilmington (combined).
“In Maryland”: Susquehanna, Joppa, Patapsco, Annapolis, Marlborough.
“In Virginia”: Alexandria, Fredericksburg, Port-Royal, Hob’s Hole (Tappahannock), Urbanna, Williamsburg, York, Hampton, Norfolk.
On the New York-Quebec route: Albany, Montreal, Quebec.
On the New York-Boston inland route: (New-Haven), Middletown, Hartford, Springfield, Worcester.
The lowest rate shown on any of the three tables was one pennyweight, eight grains (equal to 4d. sterling), which was charged as postage between any two offices not more than sixty miles apart. The highest charge shown was 11 pennyweight (equal to 2s. 9d. sterling) for a letter between Falmouth and any office south of Alexandria, or between any other office north of Boston and one beyond Williamsburg. A few representative rates, converted into sterling, were: Boston–New York, 1s.; Boston–Philadelphia, 1s. 9d.; Boston–Williamsburg, 2s. 6d.; New York–Philadelphia, 9d.; New York–Annapolis, 1s.; New York–Williamsburg, 1s. 3d.; Philadelphia–Annapolis, 9d.; Philadelphia–Williamsburg, 1s.; Annapolis–Williamsburg, 1s.
 
[1763]
Tables of the Port of all Single Letters, carried by Post in North-America, as establish’d by Act of Parliament in the Ninth Year of the Reign of Her late Majesty Queen Anne, Entitled, An Act for Establishing a General Post-Office, for all Her Majesty’s Dominions.
Rated in Penny-weights and Grains of Silver, at Three-Pence Sterling for each Penny-weight.
[Here follow the tables described in the headnote.]
EXPLANATION.
These Tables shew the Rate of a Single Letter, from any one Post-Office to another, viz. by the Figure, or Figures, set down at the Angle of Meeting, or in the Square which points to both Places.
EXAMPLE.
To know the Postage of a Letter from New-York, to Williamsburg: Look in the Table for New-York, and thence carry your Eye strait down until it comes opposite to Williamsburg, and in that Point of Meeting you’ll find [5] which is Five Penny-weight of Silver, for the Port of a Single Letter between those Two Offices.
I. The Rates set down in these Tables must be doubled for all Double Letters, and trebled for all Treble Letters, and for every Ounce Weight Four times as much must be charged as is here set down.
II. All Ship-Letters and Packets must be charged, over and above the Rates set down in these Tables, with 16 Grains Weight of Silver, for such as are received from on Board; and with 8 Grains Weight, for such as are directed on Board any Ship or Vessel: And the whole Postage of these last Sort, must be paid down at the Post-Office where such Letters and Packets are delivered in.
III. For all extraordinary Posts and Expresses sent along the Post Road, and for all Expresses sent from any Stage to any Place out of the Post Road, there must be charged and paid One Penny-weight of Silver for every Mile such Express shall be sent.
Note, In the above Tables, the several Places are ranged as they lye in the Course or present Route of the Post.
B. Franklin.J. Foxcroft.
Woodbridge: Printed by James Parker, by Order of the Post-Master General: Note, These Tables are to be pasted on a Board, and hung up in open View, in the most convenient Place in each respective Post-Office.
